Citation Nr: 0615465	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-21 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for sinusitis.

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1993.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Wilmington, Delaware, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that the veteran failed to appear for an RO 
hearing in March 2004.  A copy of a letter to the veteran 
from his representative notes that the veteran informed the 
representative that he did not receive notice of the hearing 
and that the representative informed the veteran that it was 
his responsibility to contact VA and request that the hearing 
be rescheduled.  The record does not reflect that the veteran 
has requested that the hearing be rescheduled.  In any event, 
as explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate 
the veteran's claims.  Therefore, no additional evidence from 
the veteran is required.

When this case was before the Board in February 2001 on other 
issues, it was remanded for further development.  While the 
case was in remand status, the veteran withdrew his appeal 
with respect to one of the remanded issues but did not 
withdraw his appeal for service connection for basal cell 
carcinoma and neck disability.  These matters have not been 
recertified for consideration by the Board, but it is not 
clear to the Board that the RO is aware that the veteran has 
not withdrawn his appeal with respect to these matters.  
Therefore, they are referred to the RO for appropriate 
action. 


FINDING OF FACT

Chronic sinusitis and chronic allergic rhinitis originated 
during active duty.




CONCLUSIONS OF LAW

Sinusitis was incurred during active duty military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2005).

Allergic rhinitis was incurred during active duty military 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the case at hand, the Board has found the evidence 
currently of record to be sufficient to establish the 
veteran's entitlement to service connection for sinusitis and 
allergic rhinitis.  Therefore, no further development of the 
record is required with respect to the matters decided 
herein.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the initial-disability-rating and 
effective-date elements of the claims, those matters are not 
currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claims.


Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Service medical records show that the veteran was 
continuously treated throughout his time in service for both 
sinusitis and rhinitis.  At his initial VA examination in 
March 1993, the veteran reported a history of headaches 
associated with nasal stuffiness or sinusitis.  At his VA 
examination in July 2003 he was diagnosed with sinusitis and 
treatment records from the Wilmington and Millsboro VA 
Medical Centers show treatment and diagnoses of allergic 
rhinitis and sinusitis.  

With respect to whether these disorders are etiologically 
related to service, a July 2003 examiner opined that the 
veteran's sinusitis is related to his allergies and his prior 
history of smoking could have had a role in his prior sinus 
problems.  While this opinion does not directly address the 
issue of whether the veteran's sinusitis or rhinitis 
originated during service, the post-service medical evidence 
does establish that both disorders are chronic.  Moreover, 
the Board has found the medical evidence as a whole 
sufficient to establish that the sinusitis and allergic 
rhinitis treated during service were chronic conditions 
rather than acute conditions.  Accordingly, service 
connection is in order for chronic sinusitis and chronic 
allergic rhinitis.


ORDER

Entitlement to service connection for sinusitis is granted.

Entitlement to service connection for allergic rhinitis is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


